 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 8,
2019, is made by and between Verus International, Inc., a Delaware corporation
(F/K/A RealBiz Media Group, Inc.), with offices located at 9841 Washingtonian
Blvd., #390, Gaithersburg, MD 20878 (the “Company”), and
[                              ] (“Buyer”).

 

RECITALS

 

A. The Company and Buyer desire to enter into this transaction to purchase an 8%
convertible promissory note (the “Note”) of the Company and certain stock
purchase warrants (“Warrants”) in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “1933 Act”), and/or Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act.

 

B. The Company has authorized the issuance of the Note, in the form attached as
Exhibit A hereto, which Note shall be convertible into shares of Common Stock
(as defined below)(the Note, as converted, collectively, together with any
shares of Common Stock issuable as interest or otherwise pursuant to such Note,
the “Conversion Shares”).

 

C. The Buyer wishes to purchase, and the Company wishes to sell at the Closing
(as defined below), upon the terms and conditions stated in this Agreement: (a)
the Note in the aggregate original principal amount of $1,250,000.00, and (b) a
warrant to acquire up to 925,925,925 shares of Common Stock in the form attached
hereto as Exhibit B (the “Warrant”) (as exercised, collectively, the “Warrant
Shares”).

 

D. The Note, the Conversion Shares, the Warrant and the Warrant Shares are
collectively referred to herein as the “Securities.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1. PURCHASE AND SALE OF NOTE AND WARRANT.

 

(a) Note and Warrant. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to Buyer,
and Buyer shall purchase from the Company on the Closing Date (as defined below)
the Note in the original principal amount of $1,250,000.00 along with a Warrant
to initially acquire up to 925,925,925 Warrant Shares.

 



 

 

 

(b) Closing. The closing (the “Closing”) of the purchase of the Note and the
Warrant by the Buyers shall occur virtually. The date and time of the Closing
(the “Closing Date”) shall be 10:00 a.m., New York time, on the first (1st)
Business Day on which the conditions to the Closing set forth in Sections 6 and
7 below are satisfied or waived (or such other date as is mutually agreed to by
the Company and Buyer). As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.

 

(c) Purchase Price. The aggregate purchase price for the Note and the Warrant to
be purchased by the Buyer (the “Purchase Price”) shall be One Million, Two
Hundred Fifty Thousand ($1,250,000.00) US Dollars which shall be net funded in
accordance with the Flow of Funds Letter (as defined below) to reflect the cash
amount to be paid by Buyer (the “Cash Purchase Price”). Buyer and the Company
agree that the Note and the Warrant constitute an “investment unit” for purposes
of Section 1273(c)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”). The Buyer and the Company mutually agree that the allocation of each
dollar of the issue price of such investment unit between the Note and the
Warrant solely for the purposes of Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273-2(h) shall be an aggregate amount of $0.00 allocated
to the Warrant and the balance of the Purchase Price allocated to the Note, and
neither the Buyer nor the Company shall take any position inconsistent with such
allocation in any tax return or in any judicial or administrative proceeding in
respect of taxes.

 

(d) Form of Payment. On the Closing Date, (i) Buyer shall pay the Purchase Price
(less the amounts withheld pursuant to Section 4(h)) to the Company for the Note
and the Warrant to be issued and sold to Buyer at the Closing, by wire transfer
of the Cash Purchase Price by wire transfer of immediately available funds in
accordance with the Flow of Funds Letter (as defined below) and (ii) the Company
shall deliver to each the Note in the aggregate original principal amount set
forth above, and the Warrant pursuant to which Buyer shall have the right to
initially acquire up to such aggregate number of Warrant Shares as is set forth
above, in all cases, duly executed on behalf of the Company and registered in
the name of Buyer or its designee.

 

(e) Rank. The Note shall rank pari passu with the Permitted Indebtedness (as set
forth on Schedule 3(m)(ii)).

 

(f) Payoff of Other Notes. Effective as of the Closing Date the Company will pay
off, in full, the promissory notes referenced on Schedule 3(m)(ii) (except the
Permitted Indebtedness).

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer represents and warrants to the Company that, as of the date hereof and as
of the Closing Date:

 

(a) No Public Sale or Distribution. Buyer (i) is acquiring the Note and Warrant,
(ii) upon conversion of the Note will acquire the Conversion Shares issuable
upon conversion thereof, and (iii) upon exercise of the Warrant will acquire the
Warrant Shares issuable upon exercise thereof, in each case, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof in violation of applicable securities laws, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
by making the representations herein, Buyer does not agree, or make any
representation or warranty to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an available
exemption from registration under the 1933 Act. Buyer does not presently have
any agreement or understanding, directly or indirectly, with any Person (as
defined herein) to distribute any of the Securities in violation of applicable
securities laws.

 



  2

 

 

(b) Accredited Investor or Other Qualified Status. Buyer is an “Accredited
Investor” as defined in Rule 501(a) under the Securities Act.

 

(c) Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

 

(d) Information. Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been requested by Buyer. Neither such
inquiries nor any other due diligence investigations conducted by Buyer or its
representatives shall modify, amend or affect Buyer's right to rely on the
Company's representations and warranties contained herein. Buyer has been
afforded the opportunity to ask questions of the Company. Buyer understands that
its investment in the Securities involves a high degree of risk. Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

 

(e) No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Access to Information. Buyer acknowledges that it has had the opportunity to
review the Transaction Documents (as defined herein) (including all exhibits and
schedules thereto) and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 



  3

 

 

(g) Transfer or Resale. Buyer understands that except as provided in Section
4(i) hereof: (i) the Securities have not been and are not being registered under
the 1933 Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
Buyer shall have delivered to the Company an opinion of counsel to Buyer, in a
form reasonably acceptable to the Company, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) Buyer provides the Company with
other reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the 1933 Act (or a successor
rule thereto) ( “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (as defined below) through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and if Buyer effects a pledge of Securities, it shall not
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as herein), including, without limitation, this Section 2(g).

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Buyer and shall constitute the legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(i) No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
and thereby will not (i) result in a violation of the organizational documents
of Buyer, or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.

 

(j) No General Solicitation. The Buyer represents and warrants that: (i) the
Buyer was contacted regarding the sale of the Securities by the Company (or an
authorized agent or representative thereof) with whom the Buyer had a prior
substantial pre-existing relationship and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Buyer did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.

 



  4

 

 

(k) Fees. The Buyer has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the Transaction Documents or the transactions contemplated hereby
or thereby.

 

(l) Forward-Looking Statements and Projections. The Buyer acknowledges that any
estimates or forward-looking statements or projections furnished by the Company
to the Buyer were prepared by the management of the Company in good faith, but
that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed by the Company or its management and should not
be relied upon.

 

(m) Knowledge and Sophistication. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
investing in the offering, and has so evaluated the merits and risks of such
investment. The Buyer has not authorized any person or entity to act as its
Purchaser Representative (as that term is defined in Regulation D of the General
rules and regulations under the Securities Act) in connection with the offering.
The Buyer is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to Buyer, a breach of which shall
constitute, after the giving of any required notice and the passage of any
opportunity to cure, an “Event of Default” under the Note, that, as of the date
hereof and as of the Closing Date:

 

(a) Organization and Qualification. The Company and each of its Subsidiaries (as
defined below) are entities duly organized and validly existing and in good
standing under the laws of its jurisdiction of incorporation, and have the
requisite power and authority to own their properties and to carry on their
respective businesses as now being conducted and as presently proposed to be
conducted. The Company and each of its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company or any of its Subsidiaries to
perform any of their respective obligations under any of the Transaction
Documents (as defined below). Except as disclosed in the SEC Documents, the
Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns a majority of the outstanding capital
stock having voting power or holds a majority of any equity or similar interest
of such Person or (II) otherwise controls or operates the business, operations
or administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary.”

 



  5

 

 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Note and the Warrant and the
reservation for issuance and issuance of the Conversion Shares and the Warrant
Shares) have been duly authorized by the Company’s board of directors and (other
than (i) the filing with the SEC of (A) one or more Registration Statements, (B)
a Form D, (C) the 8-K Filing (as defined below), (D) preliminary and definitive
proxy materials for the solicitation of proxies with respect to the Stockholder
Approval (as defined below), (E) any other filings as may be required by any
state securities agencies (collectively, the “Required Approvals”) no further
filing, consent or authorization is required by the Company, its Subsidiaries,
their respective boards of directors or their stockholders or other governing
body. This Agreement has been, and the other Transaction Documents to which it
is a party will be prior to the Closing, duly executed and delivered by the
Company, and each constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law and public policy, and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. “Transaction Documents” means, collectively, this Agreement, the
Note, the Warrant, the Registration Rights Agreement (as defined herein), the
Irrevocable Transfer Agent Instructions (as defined below) and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 

(c) Issuance of Securities; Registration Statement. The issuance of the Note and
the Warrant are duly authorized and upon issuance in accordance with the terms
of the Transaction Documents shall be validly issued and free from all
preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances (collectively “Liens”) with respect to the issuance thereof.
As of the Closing and at such time as the Company increases the authorized
number of shares of its common stock to 7,500,000,000, the Company shall have
initially reserved from its duly authorized capital stock not less than 250% of
the sum of (i) the maximum number of Conversion Shares issuable upon conversion
of the Note (assuming for purposes hereof that (x) the Note is convertible at
the initial Conversion Price (as defined in the Note), (y) interest on the Note
shall accrue through November 8, 2019, the Company does not elect to pay such
interest in cash and such interest will be converted in shares of Common Stock
at an interest conversion price equal to the Conversion Price (as defined in the
Note) assuming a Conversion Date (as defined in the Note) as of the date hereof
and (z) any such calculation shall not take into account any limitations on the
conversion of the Note set forth in the Note), and (ii) the maximum number of
Warrant Shares initially issuable upon exercise of the Warrant (without taking
into account for purposes of the calculation only any limitations on the
exercise of the Warrant set forth therein). When issued upon conversion of the
Note in accordance with its terms or upon exercise of the Warrants in accordance
with its terms (as the case may be) and, in the case of exercise of the Warrants
other than by means of a “Cashless Exercise” (as defined in the Warrants), upon
payment of the Exercise Price (as defined in the Warrant) or the Conversion
Price (as defined in the Note), as applicable, the Warrant Shares and the
Conversion Shares, respectively, when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of the Buyer in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act. “Common Stock” means (i) the Company’s shares of common stock, $0.001
par value per share, and (ii) any capital stock into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.

 



  6

 

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries and the consummation by the
Company and its Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Note, the Warrant, the
Conversion Shares and Warrant Shares and the reservation for issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
the Certificate of Incorporation (as defined below) (including, without
limitation, any certificate of designation contained therein) or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or Bylaws (as defined below) of
the Company or any of its Subsidiaries, (ii) conflict with, breach, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the OTC Markets (the “Principal Market”) and including
all applicable foreign, federal and state laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect and, in the case of
clause (iii) above, assuming the truth and accuracy of, and Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of Buyer set forth in Section 2.

 

(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration
(other than the Required Approvals) with any Governmental Entity (as defined
below) or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. Except as set forth on Schedule 3(e), all consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, and neither the Company
nor any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings contemplated by the Transaction
Documents. The Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 



  7

 

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that Buyer is not (i) an officer or director
of the Company or any of its Subsidiaries, (ii) except as set forth on Schedule
3(f), an “affiliate” (as defined in Rule 144) of the Company or any of its
Subsidiaries or (iii) except as set forth on Schedule 3(f), to its knowledge, a
“beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)). The Company further acknowledges that Buyer is not acting as
a financial advisor or fiduciary of the Company or any of its Subsidiaries (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to Buyer’s purchase of the Securities. The Company further represents
to Buyer that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.

 

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby in connection with the sale of the
Securities, if any. The Company shall pay, and hold Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim. Neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the offer or sale of the Securities.

 

(h) No Integrated Offering. Other than with respect to the Securities, none of
the Company, its Subsidiaries or any of their affiliates, nor any Person acting
on their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the 1933 Act, whether
through integration with prior offerings or otherwise, or cause this offering of
the Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation.
None of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would require registration of
the issuance of the Note or Warrant under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings of securities of the
Company.

 



  8

 

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares and Warrant Shares will increase in certain circumstances. The
Company further acknowledges that its obligation to issue the Conversion Shares
upon conversion of the Note in accordance with this Agreement and the Note and
the Warrant Shares upon exercise of the Warrant in accordance with this
Agreement and the Warrant is, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and Buyer’s ownership of the Securities. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any stockholder rights plan or similar arrangement relating
to accumulations of beneficial ownership of shares of Common Stock or a change
in control of the Company or any of its Subsidiaries.

 

(k) SEC Documents; Financial Statements. Except as set forth on Schedule 3(k),
during the two (2) years prior to the date hereof, the Company has filed all
reports, schedules, forms, proxy statements, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (those of the foregoing filed within two (2) years prior to the
date hereof and all exhibits and appendices included therein and financial
statements, notes and schedules thereto but not the documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered or has made available to the Buyer or its representatives
true, correct and complete copies of each of the SEC Documents not available on
the EDGAR system. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC or now,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with US generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited quarterly
statements, to normal year-end audit adjustments which will not be material,
either individually or in the aggregate). No other information provided by or on
behalf of the Company to Buyer which is not included in the SEC Documents
(including, without limitation, information referred to in Section 4(j) of this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
The Company is not currently contemplating to amend or restate any of the
financial statements (including, without limitation, any note or any letter of
the independent accountants of the Company with respect thereto) included in the
SEC Documents (the “Financial Statements”), nor is the Company currently aware
of facts or circumstances which would require the Company to amend or restate
any of the Financial Statements, in each case, in order for any of the Financial
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 



  9

 

 

(l) Absence of Certain Changes. Except as set forth in Schedule 3(l), since the
date of the Company’s most recent audited financial statements contained in a
Form 10-K, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Except as set forth in Schedule 3(l),
since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, neither the Company nor any of its Subsidiaries has
(i) declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (iii) made any capital
expenditures, individually or in the aggregate, outside of the ordinary course
of business. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. Assuming consummation of the transactions contemplated by
this Agreement, the Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(l), “Insolvent”
means, (I) with respect to the Company and its Subsidiaries, on a consolidated
basis, (i) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (ii) the Company and
its Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (iii) the Company and its Subsidiaries intend to incur or believe
that they will incur debts that would be beyond their ability to pay as such
debts mature; and (II) with respect to the Company and each Subsidiary,
individually, (i) the present fair saleable value of the Company’s or such
Subsidiary’s (as the case may be) assets is less than the amount required to pay
its respective total Indebtedness, (ii) the Company or such Subsidiary (as the
case may be) is unable to pay its respective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company or such Subsidiary (as the case may
be) intends to incur or believes that it will incur debts that would be beyond
its respective ability to pay as such debts mature. Neither the Company nor any
of its Subsidiaries has engaged in any business or in any transaction, and is
not about to engage in any business or in any transaction, for which the
Company’s or such Subsidiary’s remaining assets constitute unreasonably small
capital.

 



  10

 

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly disclosed, or (ii) except as set forth on Schedule
3(m)(ii), could have a material adverse effect on any Buyer’s investment
hereunder or a Material Adverse Effect. All outstanding debt (other than debt
incurred in the ordinary course of business) of the Company is listed on
Schedule 3(m)(ii). The Company has no other debt outstanding (other than that
incurred in the ordinary course of business) that is not listed on Schedule
3(m)(ii).

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under their respective
certificates of incorporation, any certificate of designation, preferences or
rights of any outstanding series of preferred stock of the Company or any of its
Subsidiaries, or their respective organizational charters, certificates of
formation, or certificates of incorporation or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Except as
set forth on Schedule 3(n), without limiting the generality of the foregoing,
the Company is not in violation of any of the rules, regulations or requirements
of the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Since December 19, 2008, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 



  11

 

 

(o) Foreign Corrupt Practices. Neither the Company nor any Subsidiary or, to the
knowledge of the Company, any director, officer, agent, employee, or any other
person acting for or on behalf of the foregoing (individually and collectively,
a “Company Affiliate”) have violated the U.S. Foreign Corrupt Practices Act (the
“FCPA”) or any other applicable anti-bribery or anti-corruption laws, nor has
any Company Affiliate offered, paid, promised to pay, or authorized the payment
of any money, or offered, given, promised to give, or authorized the giving of
anything of value, to any officer, employee or any other person acting in an
official capacity for any Governmental Entity to any political party or official
thereof or to any candidate for political office (individually and collectively,
a “Government Official”) or to any person under circumstances where such Company
Affiliate knew or was aware of a high probability that all or a portion of such
money or thing of value would be offered, given or promised, directly or
indirectly, to any Governmental Official, for the purpose of:

 

(i) (A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity; or

 

(ii) assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

 

(p) Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance with
all applicable requirements of the Sarbanes-Oxley Act of 2002, and all
applicable rules and regulations promulgated by the SEC thereunder.

 

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, none
of the officers, directors or employees or affiliates of the Company or any of
its Subsidiaries is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director, employee or affiliate or, to the knowledge of the
Company or any of its Subsidiaries, any corporation, partnership, trust or other
Person in which any such officer, director, employee or affiliate has a
substantial interest or is an employee, officer, director, affiliate, trustee or
partner.

 



  12

 

 

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 1,500,000,000 shares of Common Stock, of
which,1,499,000,0000 are issued and outstanding and 0 shares are reserved for
issuance pursuant to Convertible Securities (as defined below) (other than the
Note and the Warrant), (ii) 120,000,000 shares of Series A convertible preferred
stock, of which 44,570,101 shares are issued and outstanding, (iii) 1,000,000
shares of Series B convertible preferred stock, of which no shares are issued
and outstanding and (iv) 1,000,000 shares of Series C convertible preferred
stock of which 455,801 shares are outstanding. 1,000,000 shares of Common Stock
are held in treasury. All of such outstanding shares are duly authorized and
have been, or upon issuance will be, validly issued and are fully paid and
nonassessable. 100,000 shares of Company’s issued and outstanding Series A
convertible preferred stock and 395,801 shares of the Company’s issued and
outstanding Series C convertible preferred stock on the date hereof are as of
the date hereof owned by Persons who are “affiliates” (as defined in Rule 405 of
the 1933 Act and calculated based on the assumption that only officers,
directors and holders of at least 10% of the Company’s issued and outstanding
securities are “affiliates” without conceding that any such Persons are
“affiliates” for purposes of federal securities laws) of the Company or any of
its Subsidiaries. Except as disclosed on Schedule 3(r), to the Company’s
knowledge, no Person owns 10% or more of the Company’s issued and outstanding
shares of Common Stock (calculated based on the assumption that all Convertible
Securities (as defined below), whether or not presently exercisable or
convertible, have been fully exercised or converted (as the case may be) and
without taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws). (i) Except as
disclosed in Schedule 3(r)(i), none of the Company’s or any Subsidiary’s capital
stock is subject to preemptive rights or any other similar rights or Liens
suffered or permitted by the Company or any Subsidiary (other than restrictions
on disposition under the 1933 Act and the rules and regulations thereunder);
(ii) except as disclosed in Schedule 3(r)(ii), there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) except as disclosed in Schedule 3(r)(iii), there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (iv) except as set forth in the SEC
Documents, there are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act; (v) except as disclosed in Schedule 3(r)(iv),
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vi) except as disclosed in Schedule 3(r)(v)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (vii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (viii)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. The Company has furnished to the Buyer true, correct and complete copies
of the Company’s Amended and Restated Certificate of Incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), and
the Company’s Amended and Restated Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto. “Convertible
Securities” means any capital stock or other security of the Company or any of
its Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.

 



  13

 

 

(s) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed on Schedule 3(s), has any outstanding
Indebtedness (as defined below), outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound, (ii) is a party
to any contract, agreement or instrument, the violation of which, or default
under which, by the other party(ies) to such contract, agreement or instrument
could reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with GAAP, but
other than trade payables entered into in the ordinary course of business
consistent with past practice), (C) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by promissory notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above; (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto; and (z) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof.

 



  14

 

 

(t) Litigation. Except as disclosed in the SEC Documents, there is no action,
suit, proceeding, inquiry or investigation before or by the Principal Market,
any court, public board, other Governmental Entity, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company’s or its Subsidiaries’ officers or directors, whether of a civil or
criminal nature or otherwise, in their capacities as such. No director, officer
or employee of the Company or any of its subsidiaries has willfully violated 18
U.S.C. §1519 or engaged in spoliation in reasonable anticipation of litigation.
Without limitation of the foregoing, there has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act.

 

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Except as set
forth on Schedule 3(v), neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for during the last calendar
year, and neither the Company nor any such Subsidiary has any reason to believe
that it will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

(v) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
Nothing has come to the attention of the Company that would cause the Company to
believe that the Company's and its Subsidiaries' relations with their employees
are other than good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary in writing that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(w) Real Property. Each of the Company and its Subsidiaries holds good title to
all real property, leases in real property, or other interests in real property
owned or held by the Company or any of its Subsidiaries (the “Real Property”)
owned by the Company or any of its Subsidiaries, as applicable. The Real
Property is free and clear of all Liens and is not subject to any rights of way,
building use restrictions, exceptions, variances, reservations, or limitations
of any nature except for (a) Liens for current taxes not yet due, and (b) zoning
laws and other land use restrictions that do not impair the present or
anticipated use of the property subject thereto.

 



  15

 

 

(x) Personal Property. Each of the Company and its Subsidiaries, as applicable,
has good title to, or a valid leasehold interest in, the tangible personal
property, equipment, improvements, fixtures, and other personal property and
appurtenances that are used by the Company or its Subsidiary in connection with
the conduct of its business (the “Company Fixtures and Equipment”). The Company
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses, as applicable, in the manner as conducted prior to the
Closing. Except as set forth on Schedule 3(x), each of the Company and its
Subsidiaries owns all of its Company Fixtures and Equipment free and clear of
all Liens except for (a) Liens for current taxes not yet due, and (b) zoning
laws and other land use restrictions that do not impair the present or
anticipated use of the property subject thereto.

 

(y) Intellectual Property Rights. The Company and its Subsidiaries own or
possess proper rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. Each
of the patents, trademarks and copyrights owned by the Company or any of its
Subsidiaries is listed on Schedule 3(y)(i). None of the Company's Intellectual
Property Rights have expired or terminated or have been abandoned or are
expected to expire or terminate or are expected to be abandoned, within three
(3) years from the date of this Agreement. Except as set forth in Schedule
3(y)(ii) the Company does not have any knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others and there
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company or any of its Subsidiaries, being threatened, against the Company or
any of its Subsidiaries regarding its Intellectual Property Rights. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
could reasonably be expected to give rise to any of the foregoing infringements
or claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

(z) Environmental Laws. (i) The Company and its Subsidiaries (A) are in
compliance with all Environmental Laws (as defined below), (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (A), (B) and (C), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 



  16

 

 

(ii) No Hazardous Materials:

 

(A) have been disposed of or otherwise released from any real property or
leasehold interest of the Company or any of its Subsidiaries in violation of any
Environmental Laws by the Company or any of its Subsidiaries (or any of their
representatives or agents); or

 

(B) to the Company's knowledge, are present on, over, beneath, in or upon any
such leasehold interest or any portion thereof in quantities that would
constitute a violation of any Environmental Laws.

 

(iii) Neither the Company nor any of its Subsidiaries knows of any other person
who or entity which has stored, treated, recycled, disposed of or otherwise
located on any Interest any Hazardous Materials, including, without limitation,
such substances as asbestos and polychlorinated biphenyls.

 

(iv) To the Company's knowledge, no real property or leasehold interest
presently held by the Company or any Subsidiary is on any federal or state
“Superfund” list or Liability Information System (“CERCLIS”) list or any state
environmental agency list of sites under consideration for CERCLIS, nor subject
to any environmental related Liens.

 

(aa) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or any Subsidiary.

 

(bb) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the Code. The net operating loss carryforwards (“NOLs”) for
United States federal income tax purposes of the consolidated group of which the
Company is the common parent, if any, shall not be adversely affected by the
transactions contemplated hereby. The transactions contemplated hereby do not
constitute an “ownership change” within the meaning of Section 382 of the Code,
thereby preserving the Company’s ability to utilize such NOLs.

 



  17

 

 

(cc) Internal Accounting and Disclosure Controls. Except as set forth in the SEC
Documents, the Company and each of its Subsidiaries maintains internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
1934 Act) that is effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles, including that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as set forth in the SEC Documents, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the 1934 Act) that are effective in ensuring that information required to
be disclosed by the Company in the reports that it files or submits under the
1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as set forth in the SEC Documents, neither the Company nor
any of its Subsidiaries has received any notice or correspondence from any
accountant or other Person or any Governmental Authority relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.

 

(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(ee) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ff) Acknowledgement Regarding Buyer’s Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, the Buyer has not been asked by the Company or any of its
Subsidiaries to agree, nor has Buyer agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold any of the Securities for any specified term; (ii)
Buyer and counterparties in “derivative” transactions to which any such Buyer is
a party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to Buyer’s knowledge of the
transactions contemplated by the Transaction Documents; and (iii) Buyer shall
not be deemed to have any affiliation with or control over any arm’s length
counterparty in any “derivative” transaction. The Company further understands
and acknowledges that following the public disclosure of the transactions
contemplated by the Transaction Documents pursuant to the Press Release (as
defined below) Buyer may engage in hedging and/or trading activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value and/or number of the Warrant
Shares or Conversion Shares, as applicable, deliverable with respect to the
Securities are being determined and such hedging and/or trading activities, if
any, can reduce the value of the existing stockholders’ equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted. The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Note, the Warrant or any other Transaction Document or any of the documents
executed in connection herewith or therewith.

 



  18

 

 

(gg) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries or (iv) paid or agreed to
pay any Person for research services with respect to any securities of the
Company or any of its Subsidiaries.

 

(hh) Intentionally Omitted.

 

(ii) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(jj) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

(kk) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(ll) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 



  19

 

 

(mm) Management. Except as set forth in the SEC Documents, during the past five
(5) year period, no current or former officer or director has been the subject
of any of the items set forth under Item 401(f) of Regulation S-K.

 

(nn) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company's stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(oo) No Disagreements with Accountants and Lawyers. Except as set forth on
Schedule 3(oo), there are no material disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants or between the Company and its lawyers, in either case,
formerly or presently employed or engaged by the Company and except as set forth
on Schedule 3(oo), the Company is current with respect to any fees owed to its
accountants and lawyers which could affect the Company's ability to perform any
of its obligations under any of the Transaction Documents.

 

(pp) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby nor any promoter (as that term
is defined in Rule 405 under the 1933 Act) connected with the Company in any
capacity at the time of sale (each, an “Issuer Covered Person” and, together,
“Issuer Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Buyer a copy of any disclosures provided
thereunder.

 

(qq) Other Covered Persons. The Company is not aware of any Person that has been
or will be paid (directly or indirectly) remuneration for solicitation of Buyers
or potential purchasers in connection with the sale of any of the Securities.

 

(rr) No Additional Agreements. The Company does not have any agreement or
understanding with Buyer with respect to the transactions contemplated by the
Transaction Documents other than as specified in the Transaction Documents.

 



  20

 

 

(ss) Ranking of Note. Other than Permitted Indebtedness (as defined in the
Note), no Indebtedness of the Company, at the Closing, will be senior to, or
pari passu with, the Note in right of payment, whether with respect to payment
or redemptions, interest, damages, upon liquidation or dissolution or otherwise.

 

(tt) Disclosure. Other than as set forth in the 8-K Filing, the Company confirms
that neither it nor any other Person acting on its behalf has provided the Buyer
or its agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information concerning
the Company or any of its Subsidiaries, other than the existence of the
transactions contemplated by this Agreement and the other Transaction Documents.
The Company understands and confirms that the Buyer will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Buyer regarding the Company and its Subsidiaries,
their businesses and the transactions contemplated hereby, including the
schedules to this Agreement, furnished by or on behalf of the Company or any of
its Subsidiaries is true and correct and does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. All of the written information furnished after the
date hereof by or on behalf of the Company or any of its Subsidiaries to Buyer
pursuant to or in connection with this Agreement and the other Transaction
Documents, taken as a whole, will be true and correct in all material respects
as of the date on which such information is so provided and will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Other than as set forth in the 8-K
Filing, no event or circumstance has occurred or information exists with respect
to the Company or any of its Subsidiaries or its or their business, properties,
liabilities, prospects, operations (including results thereof) or conditions
(financial or otherwise), which, under applicable law, rule or regulation,
requires public disclosure at or before the date hereof or announcement by the
Company but which has not been so publicly disclosed. The Company acknowledges
and agrees that Buyer makes no representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.

 

4. COVENANTS. The Company covenants and agrees with Buyer, a breach of any of
which covenants shall constitute, without further act, an “Event of Default”
under the Note, that, as of the date hereof, as of the Closing Date and as of
the dates set forth herein:

 

(a) Amendments to the Registration Statement; Prospectus Supplements; Free
Writing Prospectuses.

 

(i) Except as provided in this Agreement and other than periodic reports
required to be filed pursuant to the 1934 Act, the Company shall not file with
the SEC any amendment to the Registration Statement (as defined in the
Registration Rights Agreement) that relates to the Buyer, this Agreement, the
Note, the Warrant or the transactions contemplated hereby or thereby or file
with the SEC any prospectus supplement that relates to the Buyer, this
Agreement, the Note, the Warrant or the transactions contemplated hereby or
thereby with respect to which (a) the Buyer shall not previously have been
advised, (b) the Company shall not have given due consideration to any comments
thereon received from the Buyer or its counsel, or (c) the Buyer shall
reasonably object after being so advised, unless the Company reasonably has
determined that it is necessary to amend the Registration Statement or make any
supplement to the prospectus relating to the Registration Statement
(“Prospectus”) to comply with the 1933 Act or any other applicable law or
regulation, in which case the Company shall promptly (but in no event later than
forty-eight (48) hours) so inform the Buyer, the Buyer shall be provided with a
reasonable opportunity to review and comment upon any disclosure relating to the
Buyer within two (2) Business Days of receipt thereof and the Company shall
expeditiously furnish to the Buyer an electronic copy thereof. In addition, for
so long as, in the reasonable opinion of counsel for the Buyer, the Prospectus
(or in lieu thereof, the notice referred to in Rule 173(a) under the 1933 Act)
is required to be delivered in connection with any acquisition or sale of
Securities by the Buyer, the Company shall not file any Prospectus Supplement
with respect to the Securities without delivering or making available a copy of
such Prospectus Supplement, together with the Prospectus, to the Buyer promptly.

 



  21

 

 

(ii) The Company has not made, and agrees that unless it obtains the prior
written consent of the Buyer it will not make, an offer relating to the
Securities that would constitute an “issuer free writing prospectus” as defined
in Rule 433 promulgated under the 1933 Act (an “Issuer Free Writing Prospectus”)
or that would otherwise constitute a “free writing prospectus” as defined in
Rule 405 promulgated under the 1933 Act (a “Free Writing Prospectus”) required
to be filed by the Company or the Buyer with the SEC or retained by the Company
or the Buyer under Rule 433 under the 1933 Act. The Buyer has not made, and
agrees that unless it obtains the prior written consent of the Company it will
not make, an offer relating to the Securities that would constitute a Free
Writing Prospectus required to be filed by the Company with the SEC or retained
by the Company under Rule 433 under the 1933 Act. Any such Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by the Buyer or the
Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus.” The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the 1933 Act applicable to any Permitted
Free Writing Prospectus, including in respect of timely filing with the SEC,
legending and record keeping.

 

(b) Intentionally Omitted.

 

(c) Stop Orders. The Company shall advise the Buyer promptly (but in no event
later than twenty-four (24) hours) and shall confirm such oral or written advice
in writing: (i) of the Company’s receipt of notice of any request by the SEC for
amendment of or a supplement to the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus or for any additional information; (ii) of the
Company’s receipt of notice of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification of the Securities for offering or sale in any
jurisdiction, or the initiation or contemplated initiation of any proceeding for
such purpose; (iii) of the Company becoming aware of the happening of any event,
which makes any statement of a material fact made in the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus untrue or which requires
the making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to state a material fact required by the 1933 Act to be stated therein
or necessary in order to make the statements then made therein (in the case of
the Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the 1933 Act or any other law or (iv) if at any time following the date
hereof the Registration Statement is not effective or is not otherwise available
for the issuance of the Securities or any Prospectus contained therein is not
available for use for any other reason. Thereafter, the Company shall promptly
notify Buyer when the Registration Statement, the Prospectus, any Permitted Free
Writing Prospectus and/or any amendment or supplement thereto, as applicable, is
effective and available for the issuance of the Securities. If at any time the
SEC shall issue any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, the Company shall use reasonable best efforts to obtain
the withdrawal of such order at the earliest possible time.

 



  22

 

 

(d) Blue Sky. The Company shall file a Form D with respect to the Securities as
required under Regulation D. Without limiting any other obligation of the
Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and sale of the Securities required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “Blue Sky” laws), and the Company
shall comply with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Buyer.

 

(e) Reporting Status. Except for the Company’s annual report for the year ended
October 31, 2018, until the date on which the Buyer shall have sold, converted
or exercised all of the Securities (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination. The Company shall take all actions necessary to maintain its
eligibility to register the Registrable Securities (as defined in the
Registration Rights Agreement) for resale by the Buyer on such form as may be
applicable.

 

(f) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely as disclosed on Schedule 4(f) attached hereto.

 

(g) Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Underlying Securities (as defined
below) upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed or designated for quotation (as
the case may be) (subject to official notice of issuance) and shall maintain
such listing or designation for quotation (as the case may be) of all Underlying
Securities from time to time issuable under the terms of the Transaction
Documents on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or authorization for
quotation (as the case may be) on the Principal Market or another Eligible
Market (as defined in the Warrant). Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(g). “Underlying Securities” means (i) the
Conversion Shares, (ii) the Warrant Shares and (iii) any capital stock of the
Company issued or issuable with respect to the Conversion Shares, the Warrant
Shares, the Note or the Warrant including, without limitation, (1) as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise and (2) shares of capital stock of the Company into which the
shares of Common Stock are converted or exchanged and shares of capital stock of
a Successor Entity (as defined in the Warrants) into which the shares of Common
Stock are converted or exchanged, in each case, without regard to any
limitations on conversion of the Note or exercise of the Warrant.

 



  23

 

 

(h) Fees. The Company shall reimburse Buyer for its costs and expenses incurred
by it or its affiliates in connection with the structuring, documentation,
negotiation and closing of the transactions contemplated by the Transaction
Documents (the “Transaction Expenses”), which shall be withheld by Buyer from
its Purchase Price at the Closing in an aggregate amount not to exceed twenty
thousand dollars ($20,000). The Company shall be responsible for the payment of
any transfer agent fees, the Depository Trust Company (the “DTC”) fees or
broker’s commissions (other than for Persons engaged by Buyer) relating to or
arising out of the transactions contemplated hereby. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Buyer.

 

(i) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(g) hereof; provided that
Buyer and its pledgee shall be required to comply with the provisions of Section
2(g) hereof in order to effect a sale, transfer or assignment of Securities to
such pledgee. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by Buyer.

 

(j) Disclosure of Transactions and Other Material Information.

 

(i) Disclosure of Transaction. On or before 8:00 a.m., New York time, on the
fourth (4th) Business Day after the date of this Agreement, the Company shall
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
form of Warrant and the form of the Note) (including all attachments, the “8-K
Filing”). From and after the filing of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) provided to Buyer by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.

 



  24

 

 

(ii) Limitations on Disclosure. The Company shall not, and the Company shall
cause any of its Subsidiaries and each of its and their respective officers,
directors, employees and agents to provide Buyer with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express prior written consent of Buyer (which may be
granted or withheld in Buyer’s sole discretion). Buyer shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, non-public information after obtaining written
approval by the Company, which approval shall not be unreasonably withheld.
Buyer shall not have any liability to the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees, stockholders or
agents, for any such disclosure. To the extent that the Company delivers any
material, non-public information to Buyer without Buyer's consent, the Company
hereby covenants and agrees that Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) Buyer shall be consulted by
the Company in connection with any such press release or other public disclosure
prior to its release). Without the prior written consent of the Buyer (which may
be granted or withheld in Buyer’s sole discretion), the Company shall not (and
shall cause each of its Subsidiaries and affiliates to not) disclose the name of
Buyer in any filing, announcement, release or otherwise, except as such
disclosure may be required by applicable law including, without limitation, in
the 8-K filing and in one or more registration statements filed pursuant hereto
in order to identify the Buyer as a selling stockholder. Notwithstanding
anything contained in this Agreement to the contrary and without implication
that the contrary would otherwise be true, the Company expressly acknowledges
and agrees that Buyer has not had, and shall not have (unless expressly agreed
to in a written definitive and binding agreement executed by the Company and
such Buyer), any duty of confidentiality with respect to, or a duty not to trade
on the basis of, any material, non-public information regarding the Company or
any of its Subsidiaries. Buyer further acknowledges that the Company shall not
be deemed to violate this Section 4(j) by disclosing the name of Buyer if it
beneficially owns more than 4.99% of the Common Stock of the Company in
accordance with the disclosure made by such Buyer in any Schedule 13D or
Schedule 13G filed by such Buyer with the SEC.

 

  25

 

 

(iii) Other Confidential Information. Disclosure Failures; Disclosure Delay
Payments. In addition to other remedies set forth in this Section 4(j), and
without limiting anything set forth in any other Transaction Document, at any
time after the Closing Date if the Company, any of its Subsidiaries, or any of
their respective officers, directors, employees or agents, provides Buyer with
material non-public information relating to the Company or any of its
Subsidiaries (each, the “Confidential Information”), the Company shall, on or
prior to the applicable Required Disclosure Date (as defined below), publicly
disclose such Confidential Information on a Current Report on Form 8-K or
otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to Buyer by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In the event that the Company fails to effect such
Disclosure on or prior to the Required Disclosure Date and Buyer shall have
possessed Confidential Information for at least ten (10) consecutive Trading
Days (as defined in the Note) (each, a “Disclosure Failure”), then, as partial
relief for the damages to Buyer by reason of any such delay in, or reduction of,
its ability to buy or sell shares of Common Stock after such Required Disclosure
Date (which remedy shall not be exclusive of any other remedies available at law
or in equity), the Company shall pay to Buyer an amount in cash equal to the
greater of (I) two percent (2%) of the aggregate Purchase Price and (II) the
applicable Disclosure Restitution Amount (as defined below), on each of the
following dates (each, a “Disclosure Delay Payment Date”): (i) on the date of
such Disclosure Failure and (ii) on every thirty (30) day anniversary such
Disclosure Failure until the earlier of (x) the date such Disclosure Failure is
cured and (y) such time as all such non-public information provided to Buyer
shall cease to be Confidential Information (as evidenced by a certificate, duly
executed by an authorized officer of the Company to the foregoing effect) (such
earlier date, as applicable, a “Disclosure Cure Date”). Following the initial
Disclosure Delay Payment for any particular Disclosure Failure, without limiting
the foregoing, if a Disclosure Cure Date occurs prior to any thirty (30) day
anniversary of such Disclosure Failure, then such Disclosure Delay Payment
(prorated for such partial month) shall be made on the third (3rd) Business Day
after such Disclosure Cure Date. The payments to which Buyer shall be entitled
pursuant to this Section 4 are referred to herein as “Disclosure Delay
Payments.” In the event the Company fails to make Disclosure Delay Payments in a
timely manner in accordance with the foregoing, such Disclosure Delay Payments
shall bear interest at the rate of two percent (2%) per month (prorated for
partial months) until paid in full.

 

(iv) For the purpose of this Agreement the following definitions shall apply:

 

(A) “Disclosure Failure Market Price” means, as of any Disclosure Delay Payment
Date, the price computed as the quotient of (I) the sum of the five (5) highest
VWAPs (as defined in the Warrants) of the Common Stock during the applicable
Disclosure Restitution Period (as defined below), divided by (II) five (5) (such
period, the “Disclosure Failure Measuring Period”). All such determinations to
be appropriately adjusted for any share dividend, share split, share
combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Disclosure Failure Measuring
Period.

 

(B) “Disclosure Restitution Amount” means, as of any Disclosure Delay Payment
Date, the product of (x) difference of (I) the Disclosure Failure Market Price
less (II) the lowest purchase price, per share of Common Stock, of any Common
Stock issued or issuable to such Buyer pursuant to this Agreement or any other
Transaction Documents, multiplied by (y) ten percent (10%) of the aggregate
daily dollar trading volume (as reported on Bloomberg (as defined in the
Warrants)) of the Common Stock on the Principal Market for each Trading Day
either (1) with respect to the initial Disclosure Delay Payment Date, during the
period commencing on the applicable Required Disclosure Date through and
including the Trading Day immediately prior to the initial Disclosure Delay
Payment Date or (2) with respect to each other Disclosure Delay Payment Date,
during the period commencing the immediately preceding Disclosure Delay Payment
Date through and including the Trading Day immediately prior to such applicable
Disclosure Delay Payment Date (such applicable period, the “Disclosure
Restitution Period”).

 



  26

 

 

(C) “Required Disclosure Date” means (x) if Buyer authorized the delivery of
such Confidential Information, either (I) if the Company and Buyer have mutually
agreed upon a date (as evidenced by an e-mail or other writing) of Disclosure of
such Confidential Information, such agreed upon date or (II) otherwise, the
seventh (7th) calendar day after the date Buyer first received any Confidential
Information or (y) if Buyer did not authorize the delivery of such Confidential
Information, the first (1st) Business Day after Buyer’s receipt of such
Confidential Information.

 

(k) [INTENTIONALLY OMITTED]

 

(l) Additional Issuance of Securities. During the period commencing on the date
hereof and ending on the date the Note no longer remains outstanding, the
Company will not, without the prior written consent of the Buyer, issue any note
which either (i) ranks senior to the Note or the Permitted Indebtedness or (ii)
would be deemed a Variable Rate Transaction (as defined herein) (other than to
the Buyer as contemplated hereby) and the Company shall not issue any other
securities that would cause a breach or default under the Note.

 

(m) Reservation of Shares. So long as any of the Note or Warrant remain
outstanding, the Company shall take all action necessary to at all times, after
the Company has increased the authorized number of shares of its common stock to
7,500,000 shares, to have authorized, and reserved for the purpose of issuance,
no less than 250% of (i) the maximum number of shares of Common Stock issuable
upon conversion of all the Note then outstanding (assuming for purposes hereof
that (A) the Note is convertible at the Conversion Price then in effect, (B)
interest on the Note shall accrue through November 8, 2019, and will be
converted into shares of Common Stock at an interest conversion price equal to
the Conversion Price assuming a Conversion Date as of the applicable date of
determination and (C) any such calculation shall not take into account any
limitations on the conversion of the Note set forth in the Note), and (ii) the
maximum number of Warrant Shares issuable upon exercise of all the Warrant then
outstanding (without taking into account for purposes of the calculation only
any limitations on the exercise of the Warrant set forth therein) (collectively,
the “Required Reserve Amount”); provided that at no time shall the number of
shares of Common Stock reserved pursuant to this Section 4(m) be reduced other
than proportionally in connection with any conversion, exercise and/or
redemption, as applicable, of the Note and Warrant. If at any time the number of
shares of Common Stock authorized and reserved for issuance is not sufficient to
meet the Required Reserved Amount, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company's obligations pursuant to the
Transaction Documents, in the case of an insufficient number of authorized
shares, obtain stockholder approval of an increase in such authorized number of
shares, and voting the management shares of the Company in favor of an increase
in the authorized shares of the Company to ensure that the number of authorized
shares is sufficient to meet the Required Reserved Amount.

 

(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 



  27

 

 

(o) Variable Securities. For the longer of (A) eighteen (18) months from the
date hereof, or (b) one (1) year from the date of full conversion of the Note,
the Company and each Subsidiary shall be prohibited from effecting or entering
into an agreement to effectuate any Subsequent Placement involving a Variable
Rate Transaction. “Variable Rate Transaction” means a transaction in which the
Company or any Subsidiary (i) issues or sells any Convertible Securities either
(A) at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for the shares of Common
Stock at any time after the initial issuance of such Convertible Securities, or
(B) with a conversion, exercise or exchange price that is subject to being reset
at some future date after the initial issuance of such Convertible Securities or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock, other
than pursuant to a customary “weighted average” anti-dilution provision or (ii)
enters into any agreement (including, without limitation, an equity line of
credit or an “at-the-market” offering) whereby the Company or any Subsidiary may
sell securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights). Buyer shall be entitled to obtain
injunctive relief against the Company and its Subsidiaries to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.
“Subsequent Placement” means the Company’s issuance, offer, sale, granting of
any option or right to purchase, or otherwise disposing of (or announcing any
issuance, offer, sale, grant of any option or right to purchase or other
disposition of) any equity security or any equity-linked or related security
(including, without limitation, any “equity security” (as that term is defined
under Rule 405 promulgated under the 1933 Act), any Convertible Securities, any
debt, any preferred stock or any purchase rights).

 

(p) Dilutive Issuances. During the period of one hundred eighty (180) days after
either a conversion, in whole or in part, of any Note or the exercise, in whole
or in part, of any of the Warrant, the Company shall not, in any manner, enter
into or affect any Dilutive Issuance (as defined in the Note) if the effect of
such Dilutive Issuance is to cause the Company to be required to issue upon
conversion of all or part of the Note, or exercise of any Warrant, any shares of
Common Stock in excess of that number of shares of Common Stock which the
Company may issue upon conversion of the Note and exercise of the Warrants
without breaching the Company’s obligations under the rules or regulations of
the Principal Market. In the event that Buyer consents to Company engaging in a
Dilutive Issuance, then Buyer shall be entitled to the benefit of the provisions
of Section 5 (b) of the Note.

 

(q) Passive Foreign Investment Company. The Company shall conduct its business,
and shall cause its Subsidiaries to conduct their respective businesses, in such
a manner as will ensure that the Company will not be deemed to constitute a
passive foreign investment company within the meaning of Section 1297 of the
Code.

 

(r) Restriction on Redemption and Cash Dividends. So long as any amounts remain
due under the Note, the Company shall not, directly or indirectly, redeem, or
declare or pay any cash dividend or distribution on, any securities of the
Company without the prior express written consent of the Buyer.

 



  28

 

 

(s) Corporate Existence. So long as Buyer is still due any funds under the Note
or beneficially owns any Warrants, the Company (a) shall not be party to any
Fundamental Transaction (as defined in the Warrant) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Note and the Warrant; and (b) may not amend its Certificate of
Incorporation, any Certificate of Designation, its By Laws or any other
constitutive document without the consent of Buyer, such consent not to be
unreasonably withheld or delayed.

 

(t) Stock Splits. Until the Note and all interest thereon are paid in full, the
Company shall not effectuate any stock combination, reverse stock split or other
similar transaction (or make any public announcement or disclosure with respect
to any of the foregoing) without the prior written consent of the Required
Holders (as defined below), such consent not to be unreasonably withheld, except
as required by an Eligible Market to provide for the eligibility or continued
eligibility of the Common Stock for listing or quotation on such market.

 

(v) Conversion and Exercise Procedures. Each of the form of Exercise Notice (as
defined in the Warrant) included in the Warrant and the form of Notice of
Conversion (as defined in the Note) included in the Note set forth the totality
of the procedures required of the Buyer in order to exercise the Warrant or
convert the Note. No legal opinion or other information or instructions shall be
required of the Buyer to exercise its Warrant or convert the Note. The Company
shall honor exercises of the Warrant and conversions of the Note and shall
deliver the Conversion Shares and Warrant Shares in accordance with the terms,
conditions and time periods set forth in the Note and Warrant.

 

(w) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby.

 

(x) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the 1933 Act) or any person acting on behalf of the Company
or such affiliate will solicit any offer to buy or offer or sell the Securities
by means of any form of general solicitation or general advertising within the
meaning of Regulation D, including: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

 

(y) Integration. None of the Company, any of its affiliates (as defined in Rule
501(b) under the 1933 Act), or any person acting on behalf of the Company or
such affiliate will sell, offer for sale, or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the 1933 Act) which will be
integrated with the sale of the Securities in a manner which would require the
registration of the Securities under the 1933 Act or require stockholder
approval under the rules and regulations of the Principal Market and the Company
will take all action that is appropriate or necessary to assure that its
offerings of other securities will not be integrated for purposes of the 1933
Act or the rules and regulations of the Principal Market, with the issuance of
Securities contemplated hereby.

 

(z) Notice of Disqualification Events. The Company will notify the Buyer in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 



  29

 

 

(aa) Intentionally Omitted.

 

(bb) No Short Sales. So long as any amounts remain due and payable under the
Note, during any five (5) Trading Day period immediately preceding any Interest
Date (as defined in the Note), Buyer and its affiliates and any entity managed
or controlled by Buyer (collectively, the “Restricted Persons” and each of the
foregoing is referred to herein as a “Restricted Person”) shall not, directly or
indirectly, engage in any “Short Sales” of the Common Stock or maintain any
“short” position in Common Stock (other than any sale marked “short exempt” or
any sale of shares deemed to be held “long” hereunder). For purposes hereof,
“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the 1934 Act (other than any sale marked “short exempt” or
any sale of shares deemed to be held “long” hereunder). Notwithstanding the
foregoing, no “Short Sale” or “short” position shall be deemed to exist as a
result of any failure by the Company (or its agents) to deliver Conversion
Shares upon conversion of the Note or Warrant Shares upon exercise of the
Warrants, as applicable, to any Restricted Person converting such Note or
exercising such Warrant, as applicable. For purposes of determining whether a
Restricted Person is deemed to have a “long” position in the Common Stock, at
any given time of determination, such Restricted Person shall be deemed to hold
“long” all Common Stock that is either (i) then owned by such Restricted Person,
if any, or (ii) issuable to such Restricted Person as Conversion Shares pursuant
to the terms of the Note and/or Warrant Shares pursuant to the terms of the
Warrants then held by such Restricted Person, if any, pursuant to a valid
Conversion Notice and/or valid Exercise Notice delivered to the Company on or
prior to the applicable time of determination. Notwithstanding the foregoing,
nothing contained herein shall (without implication that the contrary would
otherwise be true) prohibit any Restricted Person from selling “long” (as
defined under Rule 200 promulgated under Regulation SHO under the 1934 Act) the
Securities or any other Common Stock then owned by such Restricted Person.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Note and the Warrant in which the
Company shall record the name and address of the Person in whose name the Note
and the Warrant have been issued (including the name and address of each
transferee), the principal amount of the Note held by such Person, the number of
Conversion Shares issuable upon conversion of the Note and the number of Warrant
Shares issuable upon exercise of the Warrant held by such Person. The Company
shall keep the register open and available at all times during business hours
for inspection of the Buyer or its legal representatives.

 



  30

 

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Company’s transfer agent (the “Transfer Agent”) in the form
previously provided to the Company (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of Buyer or its respective nominee(s),
for the Conversion Shares and the Warrant Shares in such amounts as specified
from time to time by Buyer to the Company upon conversion of the Note or other
issuance pursuant to the terms of the Note or the exercise of the Warrant (as
the case may be). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
5(b) will be given by the Company to the Transfer Agent with respect to the
Underlying Securities, and that on the on the Applicable Date, the Conversion
Shares and the Warrant Shares covered by the Registration Statement, shall be
freely transferable on the books and records of the Company. If Buyer effects a
sale, assignment or transfer of the Securities in compliance with this Agreement
and the other applicable Transaction Documents, the Company shall permit the
transfer and shall also promptly instruct the Transfer Agent, if after the
Applicable Date, solely with respect to the Conversion Shares and the Warrant
Shares, to credit such applicable Underlying Securities to the applicable
balance accounts at DTC or, otherwise, to issue one or more certificates with
respect to such Securities, in each case, in such name and in such denominations
as specified by Buyer to effect such sale, transfer or assignment. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to Buyer. Accordingly, the Company acknowledges that the remedy
at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that Buyer shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall cause its counsel to issue the legal opinion
referred to in the Irrevocable Transfer Agent Instructions to the Transfer Agent
to the extent required or requested by the Transfer Agent. Any fees (with
respect to the Transfer Agent, counsel to the Company or otherwise) associated
with the issuance of such opinion shall be borne by the Company.



 

(c) Legends. Buyer understands that the Securities have been issued (or will be
issued in the case of the Conversion Shares and the Warrant Shares) pursuant to
an exemption from registration or qualification under the 1933 Act and
applicable state securities laws, and except as set forth below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 



  31

 

 

(d) Removal of Legends on Securities. Certificates evidencing Securities shall
not be required to contain the legend set forth in Section 5(c) above or any
other legend (i) while a registration statement (including the Registration
Statement) covering the resale of such Securities is effective under the 1933
Act, (ii) following any sale of such Securities pursuant to Rule 144 (assuming
neither the transferor nor the transferee is an affiliate of the Company), (iii)
if such Securities are eligible to be sold, assigned or transferred under Rule
144 (provided that Buyer provides the Company with reasonable assurances that
such Securities are eligible for sale, assignment or transfer under Rule 144
which shall include an opinion of Buyer’s counsel), (iv) in connection with a
sale, assignment or other transfer (other than under Rule 144), provided that
Buyer provides the Company with an opinion of counsel, in a generally acceptable
form, to the effect that such sale, assignment or transfer of the Securities may
be made without registration under the applicable requirements of the 1933 Act
or (v) if such legend is not required under applicable requirements of the 1933
Act (including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC).

 

(e) Failure to Timely Deliver; Buy-In. If the Company shall fail, for any reason
or for no reason, to either (I) issue and deliver to Buyer (or its designee) a
certificate representing the Securities so delivered to the Company by Buyer
that is free from all restrictive and other legends and registered on the
Company’s share register (if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program) or to credit the balance account of
Buyer or such Buyer’s designee with DTC for such number of Conversion Shares or
Warrant Shares, as applicable, so delivered to the Company (if the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program) or
(II) if a Registration Statement covering the resale of for such number of
Conversion Shares or Warrant Shares, as applicable, so delivered to the Company
(the “Unavailable Shares”) is not available for the resale of such Unavailable
Shares and the Company fails to promptly, but in no event later than as required
pursuant to the Registration Rights Agreement (x) so notify such Buyer and (y)
deliver the Conversion Shares or Warrant Shares, as applicable, electronically
without any restrictive legend by crediting such aggregate number of Conversion
Shares or Warrant Shares, as applicable, to such Buyer’s or its designee’s
balance account with DTC through its Deposit/Withdrawal At Custodian system (the
event described in the immediately foregoing clause (II) is hereinafter referred
as a “Notice Failure” and together with the event described in clause (I) above,
a “Delivery Failure”), then, in addition to all other remedies available to
Buyer, the Company shall pay in cash to Buyer on each day after the Share
Delivery Deadline and during such Delivery Failure an amount equal to two
percent (2%) of the product of (A) the sum of the number of shares of Common
Stock not issued to Buyer on or prior to the Share Delivery Deadline and to
which Buyer is entitled, and (B) the average trading price of the Common Stock
in effect at any time during the period beginning on the date Buyer delivered
such Conversion Shares or Warrant Shares, as applicable, to the Company for
legend removal and ending on the applicable Share Delivery Deadline. In addition
to the foregoing, if on or prior to the Share Delivery Deadline either a
Delivery Failure or a Notice Failure occurs, and if on or after such Trading Day
Buyer purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by Buyer of shares of Common Stock
issuable upon such exercise that Buyer anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three (3) Trading Days after Buyer’s
request and in Buyer’s discretion, either (i) pay cash to Buyer in an amount
equal to Buyer’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased)
(the “Buy-In Price”), at which point the Company’s obligation to deliver such
certificate or credit Buyer’s balance account shall terminate and such shares
shall be cancelled, or (ii) promptly honor its obligation to so deliver to Buyer
a certificate or certificates or credit Buyer’s DTC account representing such
number of shares of Common Stock that would have been so delivered if the
Company timely complied with its obligations hereunder and pay cash to Buyer in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Conversion Shares or Warrant Shares (as the case
may be) that the Company was required to deliver to Buyer by the Share Delivery
Deadline, multiplied by (B) the lowest Closing Sale Price (as defined in the
Warrants) of the Common Stock on any Trading Day during the period commencing on
the date of the delivery by Buyer to the Company of the applicable Conversion
Shares or Warrant Shares (as the case may be) and ending on the date of such
delivery and payment under this clause (ii). Nothing shall limit Buyer’s right
to pursue any other remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) as required pursuant to the terms hereof.
Notwithstanding anything herein to the contrary, with respect to any given
Notice Failure and/or Delivery Failure, this Section 5(e) shall not apply to
Buyer to the extent the Company has already paid such amounts in full to Buyer
with respect to such Notice Failure and/or Delivery Failure, as applicable,
pursuant to the analogous sections of the Note or Warrant, as applicable, held
by Buyer.

 



  32

 

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Note and the
related Warrant to Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

(a) Buyer shall have executed each of the other Transaction Documents to which
it is a party and delivered the same to the Company.

 

(b) Buyer shall have delivered to the Company the Purchase Price (less the
amounts withheld pursuant to Section 4(h)) for the Note and the related Warrant
being purchased by such Buyer at the Closing by wire transfer of the Cash
Purchase Price in immediately available funds in accordance with the by wire
transfer of immediately available funds in accordance with the Flow of Funds
Letter.

 

(c) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to the Closing Date.

 



  33

 

 

7. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of Buyer hereunder to purchase the Note and the Warrant at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for Buyer’s sole
benefit and may be waived by Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(a) The Company and each Subsidiary (as the case may be) shall have duly
executed and delivered to Buyer each of the Transaction Documents to which it is
a party and the Company shall have duly executed and delivered to Buyer the
securities being purchased by Buyer at the Closing as follows: (i) a Note (in
such original principal amount of $1,250,000.00, (ii) a Warrant to purchase up
to 925,925,925 shares of the Company’s Common Stock; and (iii) the Registration
Rights Agreement.

 

(b) Buyer shall have received the opinion of Sheppard Mullin Richter & Hampton,
LLP, the Company’s counsel, dated as of the Closing Date, in the form acceptable
to Buyer.

 

(c) The Company shall have delivered to Buyer a copy of the Irrevocable Transfer
Agent Instructions, in the form acceptable to Buyer, which instructions shall
have been delivered to and acknowledged in writing by the Transfer Agent.

 

(d) The Company shall have delivered to Buyer a certificate evidencing the
formation and good standing of the Company and each of its U.S. Subsidiaries in
each such entity’s jurisdiction of formation issued by the Secretary of State
(or comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Closing Date.

 

(e) The Company shall have delivered to Buyer a certificate evidencing (i) the
Company’s and each Subsidiary’s qualification as a foreign corporation and good
standing issued by the Secretary of State in the states in which the Company and
each of its Subsidiaries have qualified as a foreign corporation, as of a date
within ten (10) days of the Closing Date.

 

(f) The Company shall have delivered to Buyer a certificate, in the form
acceptable to Buyer, executed by the Secretary of the Company and dated as of
the Closing Date, as to (i) the resolutions consistent with Section 3(b) as
adopted by the Company’s board of directors in a form reasonably acceptable to
Buyer, (ii) the Certificate of Incorporation of the Company and the
organizational documents of each U.S. Subsidiary and (iii) the Bylaws of the
Company and the bylaws of each U.S. Subsidiary, each as in effect at the
Closing.

 

(g) The representations and warranties of the Company that are qualified or
limited by materiality shall be true and correct, and the representations and
warranties of the Company that are not so qualified shall be true and correct in
all material respects, in each case as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. Buyer shall have received a certificate, duly executed by
the Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer in the form acceptable to Buyer.

 



  34

 

 

(h) The Company shall have delivered to Buyer a letter from the Transfer Agent
certifying the number of shares of Common Stock outstanding on the date
immediately prior to the Closing Date.

 

(i) The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

(j) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.

 

(k) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.

 

(l) Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.

 

(m) From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, (ii) at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Buyer, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 

(n) Each of the holders of debt set forth on Schedule 3(m)(ii) shall have
executed and delivered to such Buyer, the Company and Wilmington Trust NA, as
escrow agent (“Escrow Agent”), a payoff letter with respect to their respective
notes and release, each in form and substance acceptable to Buyer and, in any
event, indicating an aggregate amount due them collectively of less than
$1,250,000.

 

(o) Buyer shall have received a letter on the letterhead of the Company, duly
executed by the Chief Executive Officer of the Company, setting forth the wire
amounts of Buyer and the wire transfer instructions of the escrow account
maintained by the Escrow Agent (the “Flow of Funds Letter”).

 



  35

 

 

(p) The Company and its Subsidiaries shall have delivered to Buyer such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement as such Buyer or its counsel may reasonably request.

 

(q) As of the Closing Date, the Company’s Chief Executive Officer, Anshu
Bhatnagar, shall have entered into the Personal Inventions Assignment Agreement,
annexed hereto as Exhibit C.

 

(r) Within fifteen (15) days after the Closing Date, the Company shall have
obtained “key person life insurance”, on the life on Anshu Bhatnagar, in an
amount equal to at least $1,250,000, payable to the Company. Such insurance may
be obtained only with an insurer reasonably acceptable to Buyer.

 

(s) At or prior to the Closing Date, the Company shall have received the written
consent of the Donald P. Monaco Insurance Trust to (i) extend the due date of
the Permitted Indebtedness such that the maturity date of the Permitted
Indebtedness is the same Maturity Date (as defined in the Note) as the Note; and
(ii) treat the Permitted Indebtedness pari passu to the within Note.

 

(t) All other preconditions to the Escrow Agent releasing funds held by it,
pursuant to its agreement with the Company and Buyer, dated January 17, 2019,
shall have been fulfilled.

 

8. TERMINATION.

 

In the event that the Closing shall not have occurred with respect to Buyer
within three (3) days of the date hereof, then Buyer shall have the right to
terminate its obligations under this Agreement at any time on or after the close
of business on such date without liability of Buyer to any other party;
provided, however, (i) the right to terminate this Agreement under this
Section 8 shall not be available to Buyer if the failure of the transactions
contemplated by this Agreement to have been consummated by such date is the
result of Buyer’s breach of this Agreement and (ii) that no such termination
shall affect any obligation of the Company under this Agreement to reimburse
such Buyer for the expenses described in Section 4(h) above. Nothing contained
in this Section 8 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

 



  36

 

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to enforce a judgment or other court ruling in favor of such Buyer.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY
OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d) Severability; Maximum Payment Amounts. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question do(es) not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by the
Buyer, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Buyer, or collection by any Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
Buyer under any of the Transaction Documents or related thereto are held to be
within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.

 



  37

 

 

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyer, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by Buyer with respect to the Securities, and the other matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements
Buyer has entered into with, or any instruments Buyer has received from, the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by Buyer in the Company or (ii) waive, alter, modify or
amend in any respect any obligations of the Company or any of its Subsidiaries,
or any rights of or benefits to Buyer or any other Person, in any agreement
entered into prior to the date hereof between or among the Company and/or any of
its Subsidiaries and Buyer, or any instruments Buyer received from the Company
and/or any of its Subsidiaries prior to the date hereof, and all such agreements
and instruments shall continue in full force and effect. Except as specifically
set forth herein or therein, neither the Company nor Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and Buyer, and any amendment to any provision of
this Agreement made in conformity with the provisions of this Section 9(e) shall
be binding on Buyer and all holders of Securities, as applicable, provided that
no such amendment shall be effective to the extent that it (A) applies to less
than all of the holders of the Securities then outstanding or (B) imposes any
obligation or liability on Buyer without Buyer’s prior written consent (which
may be granted or withheld in Buyer’s sole discretion). No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on Buyer
and all holders of Securities, as applicable, provided that no such waiver shall
be effective to the extent that it (1) applies to less than all of the holders
of the Securities then outstanding (unless a party gives a waiver as to itself
only) or (2) imposes any obligation or liability on Buyer without Buyer’s prior
written consent (which may be granted or withheld in Buyer’s sole discretion).
The Company has not, directly or indirectly, made any agreements with Buyer
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, Buyer has made no commitment or promise nor has any other obligation
to provide any financing to the Company, any Subsidiary or otherwise. As a
material inducement for Buyer to enter into this Agreement, the Company
expressly acknowledges and agrees that (x) no due diligence or other
investigation or inquiry conducted by Buyer, any of its advisors or any of its
representatives shall affect Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and (y) unless a provision of this Agreement or any other
Transaction Document is expressly preceded by the phrase “except as disclosed in
the SEC Documents,” nothing contained in any of the SEC Documents shall affect
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document.

 



  38

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:

 

If to the Company:

 

Verus International, Inc.

9841 Washingtonian Blvd., #390

Gaithersburg, MD 20878

 

With a copy (for informational purposes only) to:

 

Sheppard Mullin Richter & Hampton LLP

30 Rockefeller Plaza, 39th Floor

New York, NY 10112

Attn: Andrea Cataneo, Esq.

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219
Attention: Janice Santiago
Phone Number: (718) 921-8300

 

If to Buyer:

 

with a copy (for informational purposes only) to:

 



  39

 

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Note and Warrant. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of Buyer. Buyer may assign some or all of its rights hereunder
in connection with any transfer of any of its Securities without the consent of
the Company, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 9(k).

 

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing for a period of two (2) years.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby.

 



  40

 

 

(k) Indemnification.

 

(i) In consideration of Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless Buyer and each holder of any
Securities and all of their stockholders, partners, members, managers, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents,
(c) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Registration Statement of the
Company or any amendment thereto or any omission or alleged omission to state
therein, or in any document incorporated by reference therein, a material fact
required to be stated therein or necessary to make the statements therein not
misleading (other than an untrue statement or alleged untrue statement in, or
omission or alleged omission from, the Prospectus or any amendment or supplement
thereto that is based on or contained in any information relating to Buyer
provided to the Company for use in the Prospectus), (d) any violation of United
States federal or state securities laws or the rules and regulations of the
Principal Market or any Eligible Market (as defined in the Warrant) in
connection with the transactions contemplated by this Agreement, the Warrant,
and the Note by the Company or any of its Subsidiaries, affiliates, officers,
directors or employees, (e) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) or (f)
arising out of or resulting from (i) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities, (iii) any disclosure properly made by Buyer
pursuant to Section 4(j), or (iv) the status of such Buyer or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents or as a party to this Agreement
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief). To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 



  41

 

 

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 9(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (i) the
Company has agreed in writing to pay such fees and expenses; (ii) the Company
shall have failed promptly to assume the defense of such Indemnified Liability
and to employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (iii) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (iii) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Indemnitee. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent; provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 



  42

 

 

(iii) The indemnification required by this Section 9(k) shall be made by monthly
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

 

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

 



  43

 

 

(m) Remedies. Buyer and in the event of assignment by Buyer of its rights and
obligations hereunder, each holder of Securities, shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
Buyer exercises a right, election, demand or option under a Transaction Document
and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

 

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforces or exercises its rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred. Unless otherwise expressly indicated, all dollar amounts
referred to in this Agreement and the other Transaction Documents are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and
all other Transaction Documents shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.

 

[signature pages follow]

 

  44

 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

COMPANY:



       

VERUS INTERNATIONAL, INC.



        By:     Name: Anshu Bhatnagar   Title: Chief Executive Officer

 

BUYER:



        By:     Name:     Title:    

 

PERFORMANCE GUARANTEED:







        VERUS FOODS, INC., a Nevada corporation         By:     Name: Anshu
Bhatnagar   Title: Chief Executive Officer         VERUS FOODS MENA LIMITED, a
Dubai-formed JAFZA offshore company         By:     Name: Anshu Bhatnagar  
Title: Chief Executive Officer         VERUS FOODS (SINGAPORE) PTE LTD., a
Singapore company         By:     Name: Anshu Bhatnagar   Title: Chief Executive
Officer         VERUS MIDDLE EAST GENERAL TRADING, LLC, a Dubai limited
liability company     By:     Name: Anshu Bhatnagar   Title: Chief Executive
Officer  

 

  45

 



 